Citation Nr: 0628846	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
October 6, 1995 to August 21, 1996.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from August 22, 1996 to February 27, 1998.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period since February 28, 1998.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her uncle


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from August to 
December 1989, and active service from November 1990 to May 
1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1996 rating action that granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective October 6, 1995.  The veteran filed a 
Notice of Disagreement (NOD) with the initial 10 percent 
rating later in June 1996.  The RO issued a Statement of the 
Case (SOC) in July 1996, and the veteran filed a Substantive 
Appeal in August 1996.  

In October 1996, the veteran and her uncle testified during a 
hearing before RO personnel;  a transcript of the hearing is 
of record.  In March 1997, the RO assigned a higher initial 
rating of 30 percent for PTSD, from October 6, 1995, and 
assigned a 50 percent rating from August 22, 1996.  By rating 
action of August 2002, the RO increased the rating for PTSD 
to 70 percent, effective February 28, 1998.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that issue in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
granted higher for PTSD at various stages during the pendency 
of this appeal, inasmuch as higher ratings are available for 
this condition during each stage in question, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, claims for a higher rating at each stage (as 
reflected on the title page of this decision) remain viable 
on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

This appeal also arises from the August 2002 rating action 
that denied a TDIU.  The veteran filed a NOD in February 
2003, and the RO issued a SOC in November 2003.  The veteran 
filed a Substantive Appeal in December 2003.

In March 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO issued a Supplemental SOC (SSOC) in May 2006 
that continued the denial of a TDIU. 

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant when further action on her part is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms the remand..  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In the March 2004 remand, the Board instructed the RO to 
readjudicate the PTSD increased rating issues following 
additional development.  However, appellate review discloses 
that the RO failed to do so, as the May 2006 SSOC only 
addressed the TDIU issue.  Hence, due process, and Stegall, 
requires a remand of these matters for full compliance with 
the Board's 2004 remand.  

The Board also notes that the TDIU issue on appeal is 
inextricably-intertwined with the PTSD increased rating 
issues, inasmuch as the grant of an increased rating for PTSD 
during any stage may have a direct bearing on whether and 
when the veteran may have met the minimum schedular 
requirements for a TDIU.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991); Harris v. Derwinski, 1 Vet. App. 180, 
181 (1991).  Thus, the RO must also readjudicate the TDIU 
issue after adjudicating the PTSD increased rating issues.  

However, prior to readjudication of the claims on appeal, the 
Board finds that further notification and development action, 
consistent with duties imposed by Veterans Claims Assistance 
Act of 2000 (VCAA) is warranted.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Specifically as regards the claims for higher initial and 
subsequent ratings for PTSD, , the record does not include 
any correspondence from the RO to the appellant that 
specifically addresses the VCAA duties to notify and assist, 
or that sufficiently addresses the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).    The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the appellant to submit 
all pertinent evidence in her possession, and ensure that its 
notice to her meets the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

Regardless of whether the veteran responds to the requested 
notice letter, the RO should obtain all outstanding VA 
medical records.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board 
finds that the complete records of all psychiatric treatment 
and evaluation of the veteran at the West Haven, Connecticut 
VA Medical Center (VAMC) from April 2006 to the present time 
should be obtained and associated with the claims file, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claims for higher ratings for PTSD should 
include consideration of whether further or different staged 
rating of that disability (i.e., assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is warranted.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC complete copies of all records 
of psychiatric evaluation and/or 
treatment of the veteran, from April 2006 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish to the 
appellant and her representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA, 
specifically as regards the claims for 
higher initial and subsequent ratings for 
PTSD.  The letter should include a 
summary of the pertinent evidence 
currently of record, and specific notice 
as to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request that the appellant provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertinent  to 
the matters on appeal that are not of 
record or being requested.  The RO should 
also invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher ratings for PTSD and for a TDIU in 
light of all pertinent evidence and legal 
authority (to include the former and 
revised applicable criteria for rating 
PTSD, as in effect prior to and since 
November 7, 1996).  The RO's adjudication 
of the claims for higher ratings for PTSD 
should also include continued 
consideration of staged rating, pursuant 
to Fenderson (cited to above).   

6.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

